Case 2:19-cv-00248-JLB-MRM Document 154 Filed 02/26/21 Page 1 of 3 PageID 2187




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 ANTHONY MELIKHOV an
 individual; MELMAR HOLDINGS,
 LLC, an Illinois limited liability
 company; and U4G GROUP, LLC, an
 Illinois limited liability company,

             Plaintiffs,

 v.                                                Case No. 2:19-cv-248-JLB-MRM

 LADISLAV DRAB, an individual; CE
 GROUP, a foreign entity; ČESKÁ ENERGIE
 A.S., a foreign entity, and ČESKÁ
 PLYNÁRENSKÁ A.S., a foreign entity,

              Defendants.
                                         /

                                       ORDER

       On January 25, 2021, this Court partially adopted a report by the Magistrate

 Judge (Docs. 148–49) recommending that Defendant Ladislav Drab be held in

 contempt for violating this Court’s omnibus postjudgment discovery order (Doc. 99).

 Pursuant to 28 U.S.C. § 636(e)(6), the Court determined that a show-cause hearing

 was necessary and scheduled a Zoom video conference for February 24, 2021. (Doc.

 150.) The day before the scheduled video conference, Mr. Drab filed a “Notice of

 Unavailability,” which stated that he could not attend the conference because he

 was “in the hospital with COVID-19.” (Doc. 151.) Setting aside the fact that notices

 of unavailability are prohibited by this Court’s local rules as of February 1, 2021,

 the Court cancelled the Zoom video conference.
Case 2:19-cv-00248-JLB-MRM Document 154 Filed 02/26/21 Page 2 of 3 PageID 2188




       The Court now makes its second attempt to provide Mr. Drab with an

 opportunity to be heard. A show-cause hearing via Zoom video conference has been

 re-noticed and scheduled for Thursday, March 4, 2021 at 10:00 a.m. The Court

 remains mindful to the health, safety, and welfare of all individuals during this

 pandemic. That said, the Court cannot take Mr. Drab at his word that he was

 unable to appear remotely for the show-cause hearing on February 24, 2021 because

 he was hospitalized with COVID-19. Mr. Drab has been less that forthright during

 these proceedings, and the Court is left with no choice but to require verification for

 the representations he makes to this Court. To do otherwise would, in the Court’s

 view, allow Mr. Drab to make a mockery of judicial process.

       Accordingly, given the dubiousness of Mr. Drab’s prior representations to this

 Court (which are discussed in the Magistrate Judge’s report), it is ORDERED:

       1.     No later than Thursday, March 4, 2021 at 10:00 a.m., Mr. Drab

              SHALL file, under seal, documentary proof that he was indeed “in

              the hospital with COVID-19” on February 24, 2021, as he represented

              to this Court. Such proof may take the form of a signed doctor’s note,

              medical record, or any other credible document.

       2.     If Mr. Drab fails to timely provide the Court with such proof, or if the

              Court determines that the proof is not credible, then Mr. Drab’s failure

              to attend the Zoom video conference on February 24, 2021 will be

              considered as an additional ground for contempt along with the other

              grounds included in the Magistrate Judge’s report.




                                            2
Case 2:19-cv-00248-JLB-MRM Document 154 Filed 02/26/21 Page 3 of 3 PageID 2189




       3.   If Mr. Drab again fails to attend the video conference due to his alleged

            illness without providing adequate proof, his right to be heard under

            28 U.S.C. § 636(e)(6) will be waived, the contempt hearing will proceed

            without him, and a contempt judgment may be entered against him to

            include payment of sanctions, Plaintiffs’ attorneys’ fees and costs, and

            other relief this Court finds appropriate.

       ORDERED in Fort Myers, Florida, on February 26, 2021.




                                         3
